Exhibit 21(a) Subsidiaries of the Registrant* Name of Company Jurisdiction of Organization The Southern Company Delaware Southern Company Holdings, Inc. Delaware Alabama Power Company Alabama Alabama Power Capital Trust V Delaware Alabama Power Capital Trust VI Delaware Alabama Power Capital Trust VII Delaware Alabama Power Capital Trust VIII Delaware Alabama Property Company Alabama Southern Electric Generating Company Alabama Georgia Power Company Georgia Georgia Power Capital Trust VII Delaware Piedmont-Forrest Corporation Georgia Southern Electric Generating Company Alabama Gulf Power Company Florida Mississippi Power Company Mississippi Southern Power Company** Delaware *This information is as of December 31, 2010.In addition, this list omits certain subsidiaries pursuant to paragraph (b)(21)(ii) of Regulation S-K, Item 601. **Southern Power Company has omitted its list of subsidiaries in accordance with General Instruction I(2)(b) of Form 10-K.
